DETAILED ACTION
This is an Office action based on application number 17/274,288 filed 8 March 2021, which is a national stage entry of PCT/JP2019/035273 filed 6 September 2019, which claims priority to JP2018-170960 filed 12 September 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wano et al. (JP 2003277702 A with citations taken from the translation provided by Applicant) (Wano) in view of Sakuma et al. (JP2009023777 A with citations taken from the translation provided by Applicant) (Sakuma).

Reference is made to FIG. 1 and FIG. 2 of Wano, reproduced below:

    PNG
    media_image1.png
    207
    597
    media_image1.png
    Greyscale

Regarding instant claim 1, Wano discloses a breathable double-sided adhesive tape and an adsorption-fixing sheet obtained by adhering the double-sided adhesive tape to a porous sheet, wherein said adsorption-fixing sheet is useful as a suction fixing sheet for vacuum suction fixing (paragraph [0001]). FIG. 1 illustrates the double-sided adhesive tape and FIG. 2 illustrates the suction fixing sheet (paragraphs [0011-0012]).
	In FIG. 2, Wano illustrates an absorbed body <13> adsorbed and fixed on the surface of a porous sheet <11> that is intermediate the absorbed body and a suction fixing portion <12> that performs air suction (paragraph [0044]) (i.e., a suction fixing sheet placed on a suction surface of a suction device to prevent contact between a suction target and the suction surface).
	Said porous sheet <11> is construed to have the air permeability of the claim as suction fixing portion <12> sucks air through at least porous sheet <11> to exert a suction force on adsorbed body <13>.
	In FIG. 2, Wano further illustrates that the double-sided adhesive tape <T> is disposed on one surface of the porous sheet <11>. The disclosure of a breathable double-sided adhesive tape is construed to meet the claimed adhesive layer having air permeability; furthermore, the adhesive sheet is construed to have air permeability in at least its thickness direction as the suction fixing portion <12> sucks air through at least porous sheet <11> and double-sided adhesive tape <T> to exert a suction force on adsorbed body <13>.
	In FIG. 1, Wano further illustrates that the double-sided adhesive tape <T> comprises pressure-sensitive adhesive layers <1> and <3> (paragraph [0012]). Wano further disclose that the pressure-sensitive adhesive is a crosslinked acrylic-based polymer (paragraphs [0023-0024]).
	Wano further discloses that the suction force through the absorption-fixing sheet is tested through a 100 x 100 mm suction surface (paragraph [0048]).
	Wano further discloses that the pore diameter of the pores in porous sheet <11> are readily optimized (paragraph [0039]).
	Wano does not explicitly disclose a suction force of at least 450 N in the 100 x 100 mm section.
	However, Sakuma discloses a sheet for suction fixing (Title). Reference is made to FIG. 4 of Sakuma, reproduced below:

    PNG
    media_image2.png
    240
    442
    media_image2.png
    Greyscale

	In FIG. 4, Sakuma illustrates the adsorption fixing sheet <50> includes a porous layer <21>, a plurality of pores <TH> in the porous layer, and a bonding layer <25> (paragraph [0030]).
	Sakuma teaches that the suction force is adjusted by at least changing the opening diameter of pores <TH>, and by providing the pores <TH> the air permeability is significantly improved so that a strong suction force is exhibited (paragraphs [0019-0020]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the opening diameter of the pores in the porous layer of Wano as prescribed by Sakuma. The motivation for doing so would have been to optimize the air permeability of the porous layer in order to obtain a strong suction force.
	Since the instant specification is silent to unexpected results, the specific suction force is not considered to confer patentability to the claims. As the ability to adsorb, strongly, a body via a suction force is a variable that can be modified, among others, by adjusting the suction force through the optimization of air permeability through the layers of the adsorption fixing sheet, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the suction force via optimization of air permeability in the prior art combination to obtain the desired ability to adsorb a body (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Sakuma with Wano to obtain the invention as specified by the instant claim.

Regarding instant claim 2, in FIG. 1, Wano discloses double-sided adhesive tape <T> comprising a plurality of through holes <4>, a base sheet <2> and pressure-sensitive adhesive layers <1> and <3> (paragraph [0012]).

Regarding instant claim 3, Wano further disclose that the area of the through holes is 1 cm2 or more per 6 cm x 6 cm area (36 cm2) (paragraph [0017]). Therefore, the percent of open area of the through holes of the double sided sheet is 1 cm2/36 cm2 x 100% or more (i.e., 2.8% or more); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 8, Wano further discloses that the thickness of the base sheet of the double-sided adhesive is about 10 to 300 µm, and that the thickness the pressure-sensitive adhesive layers of the double-sided adhesive is 1 to 50 µm (paragraph [0021]). Therefore, the total thickness of the double-sided adhesive sheet of Wano is 12 to 400 µm; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 9, Wano further discloses that the porous sheet is composed of an ultra high molecular weight polyethylene (UHMWPE) that is obtained by sintering a UHMWPE powder (paragraphs [0029; 0033]).

Regarding instant claim 10, Wano further discloses an exemplary adsorption-fixing sheet having a Frazier air permeability of 2.0 (paragraph [0049]), which is construed to meet the requisite air permeability of the claim.

Regarding instant claim 11, Wano further discloses that the porous sheet is antistatic treated in order avoid sparks due to charging of the porous sheet that can damage an adsorbed object; furthermore, the antistatic treatment prevents dust and dirt from adhering to an adsorbed object (paragraph [0041]).
	Wano does not explicitly disclose the surface resistivity of the porous sheet.
	However, in their original disclosure, Applicant discloses that porous sheets having a surface resistivity of 1.0 x 1012 Ω/󠄀󠄀 or less, the generation of static electricity is suppressed (see Specification at paragraph [0075]).
	Therefore, it is the Examiner’s position that Wano, in its desire to use an antistatic treatment to reduce the generation off static electricity would necessarily encompass an embodiment that has the surface resistivity required by the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wano in view of Sakuma as applied to claim 1 above, and further in view of Fuse et al. (WIPO International Publication No. WO 2016/111208 A1 with citations taken from translation provided by Applicant) (Fuse).

Regarding instant claims 4-7, Wano in view of Sakuma discloses the adsorption-fixing sheet comprising the double-sided adhesive as cited in the rejection of claim 1.
	Wano in view of Sakuma does not explicitly disclose the specific arrangement of the adhesive sheet as required by the claims.
	Fuse disclose an adhesive tape having adhesive layers on both sides of a base material, wherein the adhesive layer on at least one side of the adhesive layer is a mixture of an adhesive portion in which an adhesive is present and a non-adhesive portion in which no adhesive is present, wherein the ratio of the area of the adhesive portion of the adhesive layer is 40 to 95% (Claim 1).
	Reference is made to FIG. 2 of Fuse, reproduced below:

    PNG
    media_image3.png
    191
    215
    media_image3.png
    Greyscale

	In FIG. 2, Fuse illustrates that a plurality adhesive portions <2a> are separated by portions of non-adhesive <2b> (page 2, line 68 to page 3, line 87). Said adhesive portions <2a> are construed to be spaced apart from each other on a surface that would contact the porous sheet, have the same shape and same area when viewed in a direction perpendicular to the one surface of the porous sheet, and disposed at regular intervals, as required by the claims.
	Fuse teaches that an adhesive tape having such a structure alleviates the occurrence of wrinkles if a dimensional change occurs to the adherend (page 1, lines 25-27).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to arrange the pressure-sensitive adhesive layers of Wano into the plurality of adhesive portions separated by non-adhesive portions as prescribed by Fuse. The motivation for doing so would have been to alleviate any deformation (wrinkling) of the adhesive layer should any dimensional change of the adherend occur during the intended use of the structure.
	Therefore, it would have been obvious to combine Fuse with Wano in view of Sakuma to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/17/2022